Case 4:20-cv-04016-SOH Document 15              Filed 11/17/20 Page 1 of 1 PageID #: 972




                       IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF ARKANSAS
                               TEXARKANA DIVISION


DAYTON J. HENDERSON                                                                PLAINTIFF

v.                                  Case No. 4:20-cv-04016

ANDREW SAUL,
Commissioner, Social Security Administration                                     DEFENDANT

                                        JUDGMENT

       Before the Court for consideration is the Report and Recommendation dated September

30, 2020, by the Honorable Barry A. Bryant, United States Magistrate Judge for the Western

District of Arkansas. ECF No. 14. Fourteen (14) days have passed without objections being filed

by the parties.

       The Court has reviewed this case, and being well and sufficiently advised, finds that the

Report and Recommendation is proper and should be ADOPTED IN ITS ENTIRETY.

Accordingly, the decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 17th day of November, 2020.

                                                          /s/ Susan O. Hickey
                                                          Susan O. Hickey
                                                          Chief United States District Judge
